or ‘led Dhades Dides ct
— Coure

Qi |
‘rhe. middle. Aisteict Court ay P. Je

— bAbeshowtkeglon . | LG-ewhous|

Phe dW. l | | 7
Ve. 00... | hen. John E, ones
fy). pee ee FILED

Ped gud ttler, 9. SSeRTON

_. etal, DeVlerduats. . Coe Of 0 “ cod ;

~ saree , - a + - Per. = CHV : -
foo. Whlort om he

Enber ysis ov Nevd Elements OYdeldion

 

l. Did the (Leal x bat ve. the middle chsteel

Reciewe this 7014 [120 C002 3674 6958

| US.Postal Service Certified Enel wf
| PRegees2 For 00 Day Enheymeatiol Line.dh- Side. ? BE
Phe f f AL pion “pid. aot “Receue— y

A Cer PecZ of Serv 'ce. Flea. By

Soronton As ® det: 9-26-14

, sce Plesr 0d ls ‘nc? Recreved. Avg Shenpede. ee
Cob ¥rcche of Nerviee.. Far Keo Amendment
As & + Redng Filed As.& Q4, US. Rectal
7019 120 COOL 3619 ‘T054 .

 

 
 

z Cs the Court Please. ccldress

- 2 -

 

 

th ts Issues. C

 

 

 

' TT do_tlnve 3 TONS:

 

ce: iD.&—50 AS
Zo Reovide Ketel Eu dente. A if Be ag
Mie. ‘ed, hy be loaylok dd bk. dliste et bP A

 

 

 

En cxcye mento LoD Dalp _%-2B-| 4

 

 

 

_ Nes Anaead mec 4 - \\-| q

 

 

 

 

| Once. Wore. Pl at: ih Cocceatly $a Lhe Sha. L rok he
Onid, 23, and JL. A AL thee -soa_Lonan ns nieded Brew. of

Body Hc © Det. Meckhle By Sh. SS
. Ex Com abeup GA BIS99_ SA: SR homage

 

 

I le. deserzon_is_Co cently Pe ath Dp: L (se. rho. _——____

 

 

. vA “les oe; W E  Repe Zed Case. ul lan. Honcon 's Vere ala. le.

 

AE. Lz, BrBewoley_cpend. A. Pl on Assault

 

ond. Seat Marat: MW fo_nzed. col, _ Medel, A Cre

 

 

 

dicen Ckana_@ Report

 

 

 

 
lO.
. Wee Lobile under Le Custody b KO a

l\.

16

14.

— 4 —

Pent Ben Exdeined, He Cased Xo this
and Adnainstretion, a
DB Brecsky Le, hen senk Pink), Zoo

I Sha, -here. ck EOL esup.
Uh te SPA) buco Ba

Security Video and adorn elements

7 by 3 dierent? Celly's: Cell makes

Zhit, St @ Adminisdabion have keen -

load One oll Detel; Ling eginse. Ti Le Be,

From, Aue ¥, 14 All. Cussent Dep L1, LO'\M

0h Rogues Courl de Wheres And een Lot |

lx Cnne: Go dey's dus fe the Actual Yectucl

E-vo&. End FProvechle ksues. lnbig el fret Ais t

| ppbon ...By Fecleral Seurihy Veko ob Hirth

Cells. | 203,. 204,208, Z0Ots —PhirLbl ‘5 corte
S4U tua shu. 231° Sock hen th ih

(All bem & lolly eck bs oer

' Clue feo Zhe keck oe. Weing . aneble £6.

Spend “Propesy Comores _ov. Zime “he Seerchin
Cose Lud... Ard making Copy’ a “

 

 
 

- Ave Being chased Bight ta vadker lege

Calls eho Seranton Clerk & Cowl /Z coal

 

 

 

 

Maint Wi "inahlee 2 0Gecl gel rail. MME

 

 

lac. 6 the Fock tht Cashed Lb-
Shuodieast rig the aol Due. _t om OQ

 

 

 

 

ee -uoill Gal mew| Roanr.
te Siw. AW Za d Sdocu Stile menl “AY

 

 

Bill, Blesiiny ina. Since 9: B14 =< hue heer
does. To. whe alten s By Hamptons Phin

 

 

Lo Wh. ke fae. sand 2o_Sead_ou?_legad wire

 

Hoon _Lt. Shusiens ky, ke. Mish MWe. Brey le—_____
OD dM. OFZ 2 A). Since = theve eeu.
ne °s_Cell mate: I Billy Basingin Understand Aha Z |

 

 

en Puitsuant 28 USC. 3X4 Lickelore undecToelty .

 

oF Perfucy Chat he decegeing.is: roe loctecl,

 

 

 

 

Execubec! an Sep,L%,J019.

 

eet ees

enpton caleshue “IC A YS |foo7Y

 

 

HE QI575-1GO 9-37-14

 

Federal last. Connec Las.

 

2lebO Hoy SO! Alesup GA
__ FSGa

 

 

 

 

 
Corkbuihe
So (CG

Aloshe 4 {
ow LW OW |
| Blamed, | | 19-CV-O751
Deke Das 4 Ele? ton. bn oo
et, cl. _ |
Asking the Cour€

| Akos? U.S Postel Fro N20 coor. 3%e7% Gt58 |
Enlargement oF GO "Das{'s .

| Ake? US RAL 704 1120 0002 3019 "105%
Net i> Anendmené ~ ordered */ Mont.
. bdge John = bres .

 

 
 

 

al

dob athlete cl i aefetelyfotlefg yfb geetiltesar

%  LOS81 Y aS uopras joey
/ Sh ff SEP Of DEDALAindaa “oe

og hes a
Hy ZEOL CR Coe 8180 90 190

 

N cm “ds NOLNYMOS

La pyrog Pt r wong qaArgoay

SN Os i Oy c
bs = ages 5 r Bi . “a 7 s 7 x wo ee ECE tu tee: wage . 9 ° we } be . "
: te! Skeid 28s107 Z5m] yP2apoy

é

note

=
won ¢ yaAaYOS »

   

 

~

MERE : Fats gerne: Aen . > ne ee 594 Bee Uyeda
* 3 TY. ™ . . : Lo ; Qi tof S +: Ah Joe Age ang f
Th / if |

 

 

 
